DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 was filed after the mailing date of the Non-Final Rejection on 03/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 09/29/2021, with respect to U.S.C. 102/103 rejections have been fully considered and are persuasive.  The U.S.C. 102/103 rejection of claims 1-5, 10-11, 13-16, and 24 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-27 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11, 13, and 24 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464